Title: From John Quincy Adams to Abigail Smith Adams, 30 April 1812
From: Adams, John Quincy
To: Adams, Abigail Smith



St: Petersburg 30 April 1812.

The enclosed is a copy of a letter, which was written near a Month, before an opportunity occurred of sending it, on its way to you—I am afraid that the delay will entirely defeat its object, and that it will be found impracticable to send out my two Sons to me the next Summer.—The river Neva is now again open, and I trust that in about six weeks or two Months opportunities for writing to you will again present themselves.—To you, my dear Mother, and to you alone I am indebted for information concerning my family and friends in your Quarter of the World, from June last, untill the commencement of the present year—I have received from you several letters in the course of the Winter, and have never suffered a month to pass by without writing to you—Since I wrote you last, we have received your letter to my wife of 25. November, which she has answered. I sent last week this answer, with another letter from her, and my own of 30. March to Mr Russell at London, with a request to him to forward them—I suppose he will have no difficulty to do this; for although Mr Foster did threaten that if our non-importation should not be repealed, his Government would retaliate; and although I trust it has not been repealed, yet a non-importation from America, may not be so convenient in England just now, with the quartern loaf, at 18 or 19 pence—and all the importation of grain and flour from France, of which they boasted so much last year, prohibited not only by Law, but by scarcity.
The effects of our Non-importation are doubtless felt, and pretty strongly felt in England; nor is there any doubt of her disposition to retaliate, whenever retaliation shall not consist in self-starvation—There were no inconsiderable pains taken last Summer to demonstrate in Parliament and to the Public, that England was quite independent of America for supplies of bread, and official statements were published to shew that in the course of the preceeding year, more than double the quantity of this staff of life, had been imported from France, to that which had come from the United States.—The strength of this argument rested on the position that France was an infallible source of subsistence for England, and that it was better to depend upon France for subsistence than upon America—Therefore England might boldly threaten America with non-importation and even proceed to War, with perfect indifference, as to the consequences—This calculation has been for the present disconcerted by a scanty harvest in France— The Emperor Napoleon says that nine years of abundance in France been succeeded by one year of mediocrity—That is to say; a year when Famine has driven the people to such riotous extremities, that in one City he has been shooting a number of men and women to preserve the Peace—He has also been obliged to provide two millions of Rumford soups a day, from April to September, to be distributed throughout the Empire.—A good harvest in France, the present year, will doubtless supply the deficiencies of the last, but will not produce the superfluity for exportation, of the preceding years—England as is well know never, or at least scarcely ever produces grain sufficient for her own consumption; and although she may this year have markets open to her, which for some years past have been closed; yet for her own wants, as well as for those of her armies in Spain and Portugal, she must depend upon importation from America.—Her threats of retaliation upon non-importation are therefore not very formidable; and whether she perseveres in her present system of War, with the language of Peace, or proceeds to that of open and avowed War, I am persuaded the Event will prove to all who have eyes to see or ears to hear, that her dependance upon commercial intercourse with us, is more essential to her, than ours upon her is to us.—Her Government however has not yet acquired this conviction, nor is it probable they will, untill the evidence of it shall be more clear and unequivocal, than five years of experience has yet proved it.
I wrote only two days ago to my brother, and with respect to the situation of political affairs, here said as much as discretion would permit—I can now have the pleasure which has been denied me the whole Winter of saying to you that we are all Well—We have all been, each in turn very sick, and once were so all together.
1. May. 1812.
In a Hamburg Newspaper which I received last Evening, there is a paragraph, dated London 28. March. asserting that by letters that morning arrived from Liverpool it appeared an Embargo was laid upon all the American vessels there, untill the arrival of despatches expected from America—And another Article dated 31. March announces that the 41st: regiment, and the 4th: Battalion of the 60th: and 103 regiments had received orders to embark for America; and that the Lord Mayor of London had again advanced the price of bread, three pence Sterling the quartern loaf—If this information is correct, as I think it most probable it is, the British Government have come to their determination, and are resolved upon a War with the United States—They have probably chosen their time for this measure, when they suppose it cannot be known in time to stop the supplies which can be shipped before the new Harvest comes in—They doubtless calculate also, upon having a new Market opened to them in the Baltic—They certainly have reason for trusting in some degree to this resource, but the armies assembled in the North of Europe must so greatly increase the consumption on this part of the Continent, that the most abundant granaries will have no extraordinary superfluity to send abroad.
I have been sincerely and anxiously desirous that this War might ultimately be avoided—I saw little prospect of any ultimate benefit to be derived from it to my own Country; and I could not look forward to its possible consequences upon our internal organizations, without some apprehension—But as it must come, I feel great consolation in the spirit of unanimity which appears to have marked the late proceedings in Congress and hope it is a solid pledge of that which carry us through this trial, with honour and success.—The present English Ministry, have assumed as a Principle that there shall be no neutrality upon the Ocean—Between submission to this edict of expulsion from one of the most important common possessions of mankind, and a War to maintain our right to it, the United States have exhausted every expedient that wisdom could suggest and honour could endure—To forego the right of navigating the Ocean, would be a pusillanimity which of itself would degrade us from the rank and the rights of an Independent Nation—Yet it has been too clearly demonstrated that nothing but force can mow maintain it—That Britain should abuse her maritime power in the consciousness of its superiority, is so conformable to the ordinary experience of mankind, that it is hardly worthwhile to indulge our indignation upon seeing it—But as it is the nature of the serpent to sting, it is the duty of man to bruise his head for self-protection— On the high seas, we have no resource and can have no efficacious defence against her. But she is not has vulnerable parts; and I pray to God, that those who have the Administration of our public affairs may have studied and discovered where they are situated, and prepared to touch them till she shall feel.
As the Embargo at Liverpool must undoubtedly be extended to the other Ports of the British Islands, it will doubtless have been combined with orders to take and carry in vessels at sea—In that case we shall have no access to or from the Baltic the present year, and I must at all events be disappointed in the wish of having my sons come to me—I expressly requested in my former letters to you, and to Mr: Gray, that they might not be sent if we should have War with England—I shall on many accounts regret the loss of our commercial intercourse with Russia; but it had already become the last year much less advantageous though vastly more extensive than the preceding seasons—And the prospects of the present year are more unfavourable than they have ever been before—A War between France and Russia, now more than probable, will necessarily open all the Ports of this Country to the English flag, with advantages of commerce with which we could not stand a Competition—All the Articles of Merchandize that our vessels bring here, are the same of which the English have such floods to pour upon the Continent when once opened to them—The only exception is Cotton; of which even now, just at the opening of a new year’s Navigation the Market is so overstocked that it can scarcely be sold, at its first cost in America—There has been during the last year a great outlet to foreign merchandize, by land carriage from this Country into Germany—But as all Germanywill be in alliance with France against Russia, the moment the War breaks out all commercial intercourse will be stop’d, and all the issues of exportation choaked up—The consumption of these Colonial Merchandizes in this Country is very small, and scarcely sufficient to afford a market for fifty vessels in a year—When the English will have many hundreds flocking here, the chance of ours in competition with them, must in nine cases out of ten be equivalent to a total loss of the Voyage and Cargo—If there should between Russia and France be no War, I do not yet believe that England will venture upon one against us—I think therefore that our merchants must on every possible contingency renounce all hope of a profitable trade with Russia this year.
I commit this letter to the care of a Gentleman going to Copenhagen, and intending to go from thence to America—If he does not go himself he will forward it by the first occasion that may fall in his way. Perchance it may be read by others before it reaches you—This has happened to so many of my letters both coming and going that I sometimes think of sending all my private letters, patent.—
Your’s faithfully
A.